IIS5-/5'
                                  ELECTRONIC RECORD




COA #      02-14-00405-CR                           OFFENSE:        43.26


            Mark Massimo Cardarelli v. The
STYLE:     state of Texas                           COUNTY:         Parker

COA DISPOSITION:           AFFIRMED                 TRIAL COURT:    43rd District Court


DATE:08/25/15                         Publish: NO   TC CASE #:      CR13-0129




                            IN THE COURT OF CRIMINAL APPEALS


          Mark Massimo Cardarelli v. The
STYLE:    State of Texas                                 CCA#:
                                                                         \\%s-ts
    APPELI^MT^S                         Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

         KcFU£>^h                                       JUDGE:
DATE:                                                   SIGNED:                           PC:

JUDGE:                                                   PUBLISH:                         DNP:




                                                                                          MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD